Order entered February 6, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01653-CV

  THOMAS ALLEN POWELL D/B/A ARCHITECTURE UNLIMITED AND J. KEITH
                         WEBB, Appellants

                                               V.

   PENHOLLOW, INC., JOHN O. PENHOLLOW, AND YVONNE L. PENHOLLOW,
                               Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03464-2011

                                           ORDER
       We GRANT court reporter Shawn R. Gant’s February 5, 2014 request for extension of

time to file the record and ORDER the record be filed by February 12, 2014. No further

extensions will be granted absent exigent circumstances.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE